Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 17 and 19 have been cancelled.  These claims are drawn to the non-elected claims without traversal. (See election response filed on 8/03/21)


REASONS FOR ALLOWANCE
Claims 1, and 3-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art and to the Examiner’s knowledge does not suggest or render obvious a display panel, particularly characterized by wherein the display panel comprises a first substrate and a second substrate disposed opposite to each other; 
wherein in the first display area, the plurality of organic light emitting units are disposed on a surface of the first substrate facing to the second substrate; 

wherein in the second display area, the wall structures are disposed on the surface of the first substrate facing to the second substrate, as detailed in claim 1.  Claims 3-16 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a display panel comprises: wherein the first display area is provided with a plurality of organic light emitting units, the light emitting area of the second display area is provided with a plurality of Micro Light Emitting Diodes (Micro LEDs), and the second display area is further provided with wall structures disposed in gaps between the plurality of Micro LEDs and the plurality of organic light emitting units and gaps between adjacent Micro LEDs of the plurality of Micro LEDs; wherein the display panel comprises a first substrate and a second substrate disposed opposite to each other; and wherein in the first display area, the plurality of organic light emitting units are disposed on a surface of the first substrate facing to the second substrate; in the light emitting area of the second display area, the plurality of Micro LEDs are disposed on a surface of the first substrate facing to the second substrate, as detailed in claim 20.

The closest prior art of record, LI et al. (US PGPub 2019/0080664 hereinafter referred to as “Li”) teaches in figures 1-6 and corresponding text, a display panel, comprising: 
a display area (4) comprising a first display area (A) and a second display area (B), wherein the second display area is multiplexed as a sensor (300) reserved area, (400) and a light emitting area (100, 110) (figure 4; [0037-0042]); 
wherein the first display area is provided with a plurality of organic light emitting units (120), the light emitting area of the second display area is provided with a plurality of Micro LEDs, and the second display area is further provided with wall structures disposed in gaps (insulating portions between) between the plurality of Micro LEDs (120) and the plurality of organic light emitting units and gaps between adjacent Micro LEDs of the plurality of Micro LEDs (figure 4; [0037-0042]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 6, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898